—Judgment unanimously affirmed. Memorandum: Defendant contends that his absence during a Sandoval conference warrants reversal. We remitted the matter for a reconstruction hearing (see, People v Dulac, 209 AD2d 1045). County Court’s finding that no conference was held is supported by the record of the reconstruction hearing. Thus, defendant’s contention lacks merit. We likewise reject defendant’s contention that the court’s failure to conduct a Sandoval conference warrants reversal. The record of the reconstruction hearing shows that the court’s ruling on the People’s Ventimiglia application rendered defendant’s request for a Sandoval ruling academic. Moreover, after the Ventimiglia ruling, defense counsel never requested a decision on his Sandoval motion. (Resubmission of Appeal from Judgment of Niagara County Court, Hannigan, J. — Rape, 1st Degree.) Present — Pine, J. P., Lawton, Fallon, Davis and Boehm, JJ.